Citation Nr: 0937418	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for high blood 
pressure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from September 1968 to September 1972, in the Navy from 
October 1975 to October 1977, and was called to active duty 
in 2001 and 2003 with service in Southeast Asia while in the 
Air National Guard.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas which denied the Veteran's claims of 
entitlement to service connection for hearing loss, tinnitus, 
and high blood pressure.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that bilateral hearing loss currently exists.

2.  The competent medical evidence of record does not support 
a finding that tinnitus currently exists.

3.  The competent medical evidence of record does not support 
a finding that a high blood pressure disability currently 
exists.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.                38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  High blood pressure was not incurred in or aggravated by 
active military service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for 
bilateral hearing loss, tinnitus, and high blood pressure.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  The 
VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 20, 2006, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
February 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claims.  With 
respect to private treatment records, the February 2006 
letter informed the Veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with the 
letter was a copy of VA Form 21-4142, Authorization and 
Consent to Release Information, and the Veteran was asked to 
complete this release so that VA could obtain private 
treatment records on his behalf.

The February 2006 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the February 2006 letter, page 3.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the Veteran's claims are being denied, elements (4) 
and (5) are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records, 
service personnel records, and private treatment records have 
been associated with the claims folder.  
The Board also notes that the Veteran was not afforded a VA 
examination regarding his hearing loss, tinnitus, and high 
blood pressure claims.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the VA must provide a VA medical examination 
in service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

Contrary to the assertions of the Veteran and his 
representative, a medical examination is unnecessary in this 
case because there is no objective and competent evidence of 
a current bilateral hearing loss, tinnitus, or high blood 
pressure, and there is no evidence establishing that an 
event, injury, or disease occurred in service.  Under such 
circumstances an examination is not required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of a current diagnosis 
of bilateral hearing loss, tinnitus, or high blood pressure 
[McLendon element (1)], or evidence of in-service acoustic 
trauma, or an event, injury, or disease occurring in service 
[McLendon element (2)].  

In short, in the absence of any diagnosed hearing loss, 
tinnitus, or high blood pressure, and evidence of in-service 
injury or disease in the record on appeal, remanding the case 
to obtain a VA examination or opinion would serve no useful 
purpose.  See Brock v. Brown, 10 Vet. App. 155, 161-162 
(1997) [VA is not obligated to obtain records which are not 
pertinent to the issue on appeal].  As the Court has stated, 
VA's "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support the claim."  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Indeed, 
even if in-service acoustic trauma were conceded, the lack of 
current diagnosis of sensorineural hearing loss or tinnitus 
would negate the need to obtain a VA examination.

For the reasons expressed above, the Board finds that the 
development of this issue has been consistent with the 
provisions of the VCAA.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and declined 
the option of a personal hearing.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  Because the two issues 
on appeal involve the application of identical law to 
virtually identical facts, for the sake of economy the Board 
will address them together.

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In essence, the Veteran claims that he currently has hearing 
loss and tinnitus, which are related to his active duty 
military service. 

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With respect to crucial Hickson element (1), current 
disability, no medical evidence of record indicates that the 
Veteran currently has bilateral hearing loss or tinnitus. 
More specifically, although the Veteran has recently 
complained of trouble hearing and earaches, no treating 
physician has diagnosed the Veteran with sensorineural 
hearing loss or tinnitus.  Rather, the Veteran's recent ear 
problems have been diagnosed as "cerumen impaction," and 
"ear wax buildup," treated through irrigation.  See, e.g., 
the Veteran's August 30, 2002, August 18, 2005, and August 
23, 2005 private treatment records from the J.P.C.  Indeed, 
the Veteran has never been diagnosed with sensorineural 
hearing loss, nor has he complained of ringing in his ears to 
any medical professional.  

Pertinently, the Veteran's most recent audiology evaluation 
failed to document hearing loss for VA purposes.  See the 
Veteran's July 2004 audiology examination.  He has not 
submitted any more recent hearing evaluations or competent 
medical evidence that would rebut this negative finding.  
Similarly, in a September 2003 Post-Deployment Health 
Assessment, the Veteran specifically denied ringing in his 
ears, among other health problems.  See the Veteran's 
September 10, 2003 Post Deployment Health Assessment, page 2.  
Further, the Veteran crucially made no complaint of ringing 
in his ears at any post-service ear examination, discussed 
above.  

The Board recognizes that tinnitus is, by definition "a 
noise in the ears, such as ringing, buzzing, roaring, or 
clicking.  It is usually subjective in type."  Dorland's 
Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As 
noted above [and by the Veteran's representative in a June 
13, 2007 statement], tinnitus is "subjective," as its 
existence is generally determined by whether or not the 
veteran claims to experience it.  For VA purposes, tinnitus 
has been specifically found to be a disorder with symptoms 
that can be identified through lay observation alone.        
See Charles v. Principi, 16 Vet. App. 370 (2002).  

However, in this case, the medical evidence discussed above 
contradicts the Veteran's more recent lay assertions.  
Indeed, the Board places greater weight of probative value on 
the history the veteran presented to medical professionals 
for treatment purposes years ago [i.e. that he did not 
experience ringing in his ears] than it does on his recent 
statements to VA in connection with his claim for monetary 
benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran];       see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  It is beyond belief that 
tinnitus claimed to be experienced would not have been 
remarked upon by the Veteran at any of his post-service 
private ear examinations if such in fact existed at the time.  
Put another way, in light of the aforementioned negative 
medical evidence and medical history, the Board does not find 
the Veteran to be credible.

The Veteran has had ample opportunity to secure medical 
evidence in his favor and submit the same to VA.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].  

To the extent that the Veteran himself, or his 
representative, believes that he has current bilateral 
hearing loss and tinnitus congruent with the provisions 
contained in 38 C.F.R. § 3.385, it is well established that 
lay persons without medical training, such as the Veteran, 
are not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Veteran's 
statements offered in support of his claims are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.  

In the absence of any diagnosed hearing loss or tinnitus, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met as to both 
issues, and the Veteran's claims fail on this basis alone.

In any event, even if the Board were to concede that the 
Veteran currently manifests sensorineural hearing loss or 
tinnitus [which it manifestly does not], the evidence of 
record fails to establish the presence of an in-service 
injury or disease to the Veteran's ears, as required by 
Hickson element (2).  

Concerning Hickson element (2), the Board initially notes 
that the evidence of record does not indicate that the 
Veteran is a veteran of combat.  Indeed, the Veteran 
specifically noted that he did not see anyone killed or dead 
during his most recent deployment, nor did he engage in 
direct combat.  See the Veteran's September 10, 2003 Post-
Deployment Health Assessment.  The Veteran's records of prior 
service also do not demonstrate that the Veteran is in fact a 
combat veteran.  Accordingly, the combat presumptions are not 
applicable in this case.                   See 38 U.S.C. 
§ 1154 (West 2002); 38 C.F.R. § 3.304(d) (2008).  

With respect to in-service disease, the Veteran's abundant 
service treatment records fail to show treatment for, or a 
diagnosis of sensorineural hearing loss or tinnitus in-
service, or within the one-year presumptive period following 
service.  See 38 C.F.R. § 3.309(a).  The Veteran was 
administered numerous in-service audiometric tests, both on 
active duty and while a member of the National Guard, each of 
which fails to show levels of hearing impairment amounting to 
hearing loss as defined by the VA in 38 C.F.R. § 3.385, 
outlined above.  The following chart illustrates some of 
these findings:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Sept. 
16, 1968 
entrance 
examinat
ion
R: 0 
(Db)
L: 0 
(Db)
R: 0
L: 0
R: 0
L: 0
X
R: 0
R: 0
July 12, 
1972 
separati
on 
examinat
ion
R: 10 
L: 10 
R: 10
L: 10
R: 5
L: 5
R: 5
L: 10
R: 5
L: 10
June 18, 
1975 
audio 
examinat
ion
R: 15
L: 20
R: 10
L: 10
R: 5
L: 5
X
R: 10
L: 15
Oct. 18, 
1977 
separati
on 
examinat
ion
R: 10
L: 10
R: 0
L: 0
R: 0
L: 0
R: 5
L: 5
R: 0
L: 0
Apr. 24, 
1995 
enlistme
nt 
examinat
ion
R: 20
L: 20
R: 20
L: 20
R: 10
L: 10
R: 20
L: 10
R: 10
L: 10
Feb. 5, 
2000 
audio 
examinat
ion
R: 0
L: 5
R: 5
L: -5
R: -5
L: 0
R: 0
L: 10
R: 5
L: 10
July 30, 
2004 
audio 
examinat
ion
R: 5
L: 5
R: 0
L: 0
R: 0
L: 0
R: 10
L: 15
R: 15
L: 10

As shown, although the Veteran's audiometric results have 
fluctuated at different times, at no point during the 
Veteran's military career has the Veteran's auditory 
thresholds reached 40 decibels at any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz, or 26 decibels for at least 
three of those frequencies.   

To the extent that the Veteran's representative argues that 
there is a progression of hearing loss demonstrated from 1972 
through 1995, the Board notes that such does not demonstrate 
hearing disability for VA purposes.  Although the Veteran's 
representative has questioned the validity of the February 
2000 audiological examination [see the September 15, 2009 
Informal Hearing Presentation, page 2], the Veteran has 
supplied no reasoning or rationale as to why such is invalid, 
and offered no comment on the subsequent July 2004 
examination results which demonstrate similar auditory 
thresholds as those found at the February 2000 examination.  
As discussed above, a remand for a more current examination 
is not necessary in this case, as the evidence already of 
record clearly shows no in-service hearing loss or complaints 
of tinnitus.

Moreover, on all Physical Profile Serials [or as it is more 
commonly known, PUHLES] identified in the Veteran's service 
treatment records, the Veteran was given a score of H-1 for 
his hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) [Observing that the "PUHLES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
fitness for retention in the military service].

Accordingly, based on these examination results, the Board 
finds that in-service incurrence of disease is not shown as 
to both tinnitus and hearing loss, and cannot be so presumed 
under 38 C.F.R. § 3.309(a).  

With respect to in-service injury, the Veteran contends that 
he was exposed to loud engine noises and combat noise while 
serving as a mechanic in service.                  See the 
September 15, 2009 Informal Hearing Presentation, pages 1 and 
2.  Indeed, the Veteran's original DD-214 demonstrates that 
the Veteran served as an "airplane mechanic" during his 
first period of active duty service from 1968 to 1972, and a 
Certificate of Appreciation submitted in April 2006 
demonstrates that the Veteran served in the Transportation 
Squadron in Saudi Arabia in July and August 2001.  Further, a 
Post-Deployment Health Assessment shows that the Veteran 
answered "sometimes" to the question of whether he was 
exposed to loud noises during deployment.  

Nevertheless, even if the Veteran was exposed to loud noises 
during service, as were millions of other veterans, the 
evidence of record does not support the Veteran's contention 
that he sustained any injury (chronic residuals) thereby.  
Pertinently, as shown above, the Veteran's hearing tests show 
"normal" hearing for VA purposes throughout the Veteran's 
military career.  Further, on each of the Veteran's in-
service Reports of Medical History, the Veteran crucially 
indicated "no" as to whether he has had or has "hearing 
loss."  Additionally, the Veteran never complained of 
hearing loss or tinnitus in service.  

Significantly, there is no mention of ear problems by the 
Veteran until he sought private treatment for ear wax buildup 
in August 2002, during a period of inactive duty.  See the 
Veteran's August 30, 2002 private treatment report from the 
J.P.C.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].  The lack of any evidence of sensorineural hearing 
loss or tinnitus from 1968 to the present day is itself 
evidence which tends to show that no injury to the ear was 
sustained in service.  

Accordingly, Hickson element (2) is not met as to both 
issues, and the Veteran's claims fail on this basis as well.  

With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence of a relationship between the 
claimed hearing loss and tinnitus and the Veteran's service.  
In light of the lack of any current diagnoses or any in-
service disease or injury, medical nexus would be a manifest 
impossibility.

To the extent that the Veteran himself, or his 
representative, contends that a medical relationship exists 
between his claimed current hearing problems and service, 
their opinions are entitled to no weight of probative value.  
See Espiritu, supra.

To the extent that the Veteran is presenting an argument that 
he had tinnitus and hearing loss in service and continuously 
thereafter, the Board is of course aware of the provisions 
relating to continuity of symptomatology, discussed above.                  
See 38 C.F.R. § 3.303(b) (2008).  However, there is no 
competent medical evidence supporting this argument.  

As was noted above, hearing loss and tinnitus were not 
identified in service, nor were they diagnosed at any time 
after service.  While the Board recognizes that the Veteran 
is competent to testify as to his symptoms [see Barr v. 
Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994)], supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  See Maxson, supra.  
Accordingly, service connection may not be established via 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

Hickson element (3), medical nexus, has not been satisfied as 
to both issues, and the claims also fail on this basis as 
well.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Hickson elements (1), 
(2), and (3) have not been met with respect both claims.  
Therefore, the benefits sought on appeal are accordingly 
denied.

3.  Entitlement to service connection for high blood 
pressure.

Relevant law and regulations

The law regarding service connection in general has been set 
out above and will not be repeated.

Hypertension

For certain chronic disorders, such as hypertension, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2008).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.         See also the Court's discussion 
of this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Analysis

In essence, the Veteran claims that he currently has high 
blood pressure that is related to his active duty military 
service. 

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With respect to crucial Hickson element (1), current 
disability, no medical evidence of record indicates that the 
Veteran currently has a high blood pressure disability, or 
any diagnosis of "high blood pressure" or hypertension.  
Indeed, the Veteran's most recent blood pressure scores of 
record appear stable and predominantly below the benchmarks 
indicated in the clinical definition of "hypertension," as 
noted above.  See the Veteran's private treatment reports 
from M.F.H. dated August 30, 2002 [117/80], December 10, 2002 
[120/90], March 6, 2003 [120/80], March 29, 2004 [120/80], 
June 7, 2005 [118/70], and December 12, 2005 [120/72]; see 
also the Veteran's August 7, 2004 EKG report, showing blood 
pressure of 131/83.   

Although the Veteran argues that he is currently taking blood 
pressure medication [see the Veteran's March 2007 Notice of 
Disagreement], no evidence of record specifies the presence 
of a current blood pressure disability.  Indeed, in the above 
referenced February 20, 2006 letter from the RO, the Veteran 
was specifically asked to submit medical evidence showing a 
"current physical or mental disability."      See the 
February 20, 2006 VCAA letter to the Veteran.  Crucially, he 
has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].  

To the extent that the Veteran himself, or his 
representative, contends that he has a current diagnosis of 
high blood pressure or hypertension, their opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra.

As noted above, in the absence of any diagnosed high blood 
pressure or hypertension, service connection may not be 
granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) 
has not been met, and the Veteran's claim fails on this basis 
alone.

With respect to Hickson element (2), in-service injury or 
disease, the Veteran's service treatment records fail to 
indicate any in-service treatment for, or diagnosis of 
hypertension or high blood pressure.  Although the Veteran's 
October 1977 separation examination indicated a history of a 
functional heart murmur, the same report noted a "normal 
EKG" and normal chest X-rays.  See the Veteran's October 18, 
1977 Separation examination.  Crucially, the Veteran 
indicated "no" on each of his in-service Reports of Medical 
History when asked whether he has had or has high or low 
blood pressure.   

Accordingly, in-service incurrence of disease or injury is 
not shown as to high blood pressure or hypertension, and 
cannot be so presumed under 38 C.F.R. § 3.309(a).  Hickson 
element (2) is not met, and the Veteran's claim fails on this 
basis as well.  

With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence of a relationship between the 
claimed high blood pressure and the Veteran's service.  In 
light of the lack of any current diagnoses or any in-service 
disease or injury, medical nexus would be a manifest 
impossibility.

As for the Veteran's and his representative's contentions 
that the Veteran had elevated blood pressure readings or 
hypertension during and after service, and that a medical 
relationship exists between this claimed high blood pressure 
and service, their opinions are entitled to no weight of 
probative value.  See Espiritu, supra.

Accordingly, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
high blood pressure.  Hickson elements (1), (2), and (3) have 
not been met.  Therefore, the benefit sought on appeal is 
denied.






	
ORDER

Entitlement to service-connection for bilateral hearing loss 
is denied.

Entitlement to service-connection for tinnitus is denied.

Entitlement to service-connection for high blood pressure is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


